Case: 21-20353     Document: 00516181055         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 26, 2022

                                  No. 21-20353                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   In the Matter of: Exco Services, Incorporated

                                                                         Debtor,

   Nkrumah Al-Omar; Eunice Hall,

                                                           Plaintiffs—Appellants,

                                       versus

   EXCO Services, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3058


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20353        Document: 00516181055              Page: 2      Date Filed: 01/26/2022




                                         No. 21-20353


           Appellants Nkrumah Al-Omar and Eunice Hall appeal pro se the
   district court’s dismissal of their bankruptcy appeal for failure to file an
   appellate brief as required by Federal Rule of Bankruptcy Procedure 8018(a).
   Finding that we lack jurisdiction, we DISMISS the appeal.
           In January 2018, EXCO Services, Inc. voluntarily filed for Chapter 11
   bankruptcy. The appellants, who hold royalty interests in two Louisiana oil
   and gas leases with EXCO, responded by filing claims against EXCO for
   unpaid royalties and special damages. In January 2020, the bankruptcy court
   entered an order finding that EXCO had made all required royalty payments
   but that the appellants were entitled to interest on certain late payments and
   to costs associated with representing themselves. The court ordered the
   parties “to calculate the interest and fees, and to submit a proposed form of
   order that [was] consistent with [its] opinion.”
           In August 2020, EXCO submitted a proposed order setting forth its
   calculations of the interest and costs owed to the appellants. Before the
   bankruptcy court entered its own order, the appellants filed a notice of appeal
   from EXCO’s proposed order. 1 The district court docketed their appeal in
   November 2020 but then dismissed it six months later, after finding that the
   appellants had failed to file an opening brief as required by Federal Rule of
   Bankruptcy Procedure 8018(a). The appellants now appeal that dismissal,




           1
              After the appellants appealed EXCO’s proposed order, the bankruptcy court
   entered a final order adjudicating the amount of interest and costs owed. The appellants
   also appealed that order in October 2020, and the district court affirmed. The appellants
   then appealed to this court and we affirmed. See In re EXCO Servs., Inc., No. 21-20078,
   2021 WL 5985068, at *1 (5th Cir. Dec. 16, 2021) (unpublished). Although we dismiss the
   present appeal on jurisdictional grounds, we also note that our decision in the separate
   appeal addressing the bankruptcy court’s final order renders the appellants’ appeal in this
   case moot. See id.




                                               2
Case: 21-20353      Document: 00516181055           Page: 3     Date Filed: 01/26/2022




                                     No. 21-20353


   contending “that a brief was sent to the [d]istrict [c]ourt on two separate
   occasions.”
          “Before reviewing the merits of any dispute, we have a duty, sua
   sponte, to determine whether we have appellate jurisdiction over the matter.”
   Pemberton v. State Farm Mut. Auto. Ins. Co., 996 F.2d 789, 791 (5th Cir. 1993).
   We have held that “[w]hen the district court lacks jurisdiction over an appeal
   from a bankruptcy court, this [c]ourt lacks jurisdiction as well.” In re
   Berman-Smith, 737 F.3d 997, 1003 (5th Cir. 2013) (quoting In re Stangel, 219
   F.3d 498, 500 (5th Cir. 2000)).
          The district court has “jurisdiction to hear appeals . . . from final
   judgments, orders, and decrees . . . of bankruptcy judges entered in cases and
   proceedings” before the bankruptcy court.           28 U.S.C. § 158(a).      The
   appellants did not appeal from a bankruptcy court’s final judgment, order, or
   decree; they appealed from a proposed order that was submitted by EXCO
   but never actually entered by the bankruptcy court. The district court thus
   lacked jurisdiction to hear the appellants’ bankruptcy appeal. See id. Because
   the district court lacked jurisdiction, this court lacks jurisdiction as well. See
   Berman-Smith, 737 F.3d at 1003.
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                           3